Motion GRANTED AND Order filed February 20, 2018.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00131-CV
                                 ____________

              IN RE KEY ENERGY SERVICES, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              23rd District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 91172-CV

                                   ORDER

      On February 20, 2018, relator Key Energy Services, LLC filed a petition for
writ of mandamus in this court. Relator asks this court to order the Honorable
Carolyn Marks Johnson, visiting judge assigned to the 23rd District Court, in
Brazoria County, Texas, to vacate her February 14, 2018 order, which overruled
relator’s objection to the assignment of Judge Johnson to preside over the trial, filed
pursuant to section 74.053 of the Texas Government Code.

      Relator also has filed an “Emergency Motion for Temporary Relief,” asking
this court to stay proceedings in the trial court pending a decision on the petition for
writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10.

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the all proceedings in the trial court STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests the real party-in-interest Anitra Sherman on
Behalf of A.P., Minor Child, to file a response to the petition for writ of mandamus
on or before February 27, 2018. See Tex. R. App. P. 52.4.

                                               PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Jamison.